                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAURICE GODOY,                                      Case No. 18-cv-06650-HSG
                                   8                     Plaintiff,                          ORDER DENYING REQUEST FOR
                                                                                             APPOINTMENT OF COUNSEL
                                   9              v.
                                                                                             Re: Dkt. No. 19
                                  10     EDMUND GERRY BROWN, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at the California Substance Abuse Treatment Facility (“SATF”)

                                  14   proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983. Now pending before

                                  15   the Court is Plaintiff’s request for appointment of counsel. Dkt. No. 19. Plaintiff argues that the

                                  16   Court should appoint him counsel for the following reasons: it is of fundamental importance to

                                  17   uphold the principles in the federal Constitution; indigent defendants are disadvantaged; he has

                                  18   been designated as disabled under the Americans with Disabilities Act; prison officials have

                                  19   created “defective” conditions and erected “legal barriers;” Plaintiff lacks legal materials and

                                  20   access to a functioning law library; he has been handicapped and paralyzed because he has been

                                  21   housed with mentally ill inmates; he will require the assistance of experts; the case involves claims

                                  22   of corruption, conspiracy, and racketeering; Plaintiff has neither the resources or ability to

                                  23   investigate crucial facts; he is likely to be successful; Defendants control all evidence; Plaintiff has

                                  24   previously shown good cause for extensions of time to meet court deadlines; and there is limited

                                  25   access to the law library. Id.

                                  26          There is no constitutional right to counsel in a civil case unless an indigent litigant may

                                  27   lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of Social Svcs., 452 U.S.

                                  28   18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (no constitutional right to
                                   1   counsel in § 1983 action), withdrawn in part on other grounds on reh'g en banc, 154 F.3d 952 (9th

                                   2   Cir. 1998) (en banc). The decision to request counsel to represent an indigent litigant under

                                   3   § 1915 is within “the sound discretion of the trial court and is granted only in exceptional

                                   4   circumstances.” Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). A finding of the

                                   5   “exceptional circumstances” of the plaintiff seeking assistance requires an evaluation of the

                                   6   likelihood of the plaintiff’s success on the merits and an evaluation of the plaintiff’s ability to

                                   7   articulate his claims pro se in light of the complexity of the legal issues involved. See Agyeman v.

                                   8   Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004). Both of these factors must be

                                   9   viewed together before reaching a decision on a request for counsel under § 1915. See id. Neither

                                  10   the need for discovery, nor the fact that the pro se litigant would be better served with the

                                  11   assistance of counsel, necessarily qualify the issues involved as complex. See Rand, 113 F.3d at

                                  12   1525 (where plaintiff’s pursuit of discovery was comprehensive and focused, and his papers were
Northern District of California
 United States District Court




                                  13   generally articulate and organized, district court did not abuse discretion in denying request for

                                  14   counsel); Wilborn, 789 F.2d at 1331 (that plaintiff may well have fared better with assistance of

                                  15   counsel not enough).

                                  16          At this early stage it is unclear if Plaintiff has presented cognizable claims. There is

                                  17   currently no operative complaint, the initial complaint has been dismissed with leave to amend. In

                                  18   addition, Plaintiff has ably prosecuted this case thus far, having filed at least three motions seeking

                                  19   various types of relief. Accordingly, Plaintiff’s motion requesting appointment of counsel is

                                  20   DENIED for lack of exceptional circumstances. This denial is without prejudice to the Court’s

                                  21   sua sponte appointment of counsel at a future date should the circumstances of this case warrant

                                  22   such appointment.

                                  23          The order terminates Dkt. No. 19.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 5/31/2019

                                  26                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  27                                                     United States District Judge
                                  28
                                                                                          2
